DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Properzi (4,569,217).  Regarding claims 1-4 and 8, Properzi discloses a roll stand (10) having rolls (17,18) connected to rolls shafts (20,38) for rolling rod or wire.  Properzi discloses three rolls (17,18) which surround a roll axis (col. 4, lines 41-43) in a star shape.  Properzi discloses a loading device (49,52,54,56; col. 5, lines 43-55) being configured to exert a force to adjust at least one roll and roll shaft (18,38) of the three rolls and calibrate a position of the roll (18) so as to adjust gauge and calibrated dimension of the rolling pass (col. 5, lines 57-60).  The loading device (49,52,54,56) exerts the force on an end (43) of the roll shaft (38) connected to the roll (18) without play so that the roll shaft is moved perpendicular to its axis to position the roll (18) in the roll stand (col. 5, lines 65-68 and col. 6, lines 1-3).  Regarding claim 5, the loading device is operated externally by an operator (col. 5, lines 47-49 and 63-65).  Regarding claim 6, the loading device is configured to apply the force with a threaded spindle (49; col. 5, lines 63-64).  Regarding claim 7, the loading device is relieved of loads and locked during rolling (col. 6, lines 35-39).  The loading device (49,52,54,56) simulates a load since it exerts force to move the roll shaft (38) into a calibrated position and the load on the loading device is relieved during rolling.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725